Citation Nr: 1820173	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a left knee condition. 

3.  Entitlement to service connection for a right knee condition. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957 and March 1958 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In January 2018, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's low back condition is etiologically related to his active service.   

2.  The Veteran's left knee condition is etiologically related to his active service.  

3.  The Veteran's right knee condition is etiologically related to his active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back condition have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left knee condition have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a right knee condition have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a low back condition and bilateral knee conditions due to active service.  Specifically, he asserts that he injured his back and knees due to injuries sustained when he fell off the wing of an airplane and hit the ground.  See January 2018 Hearing Transcript.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

Low Back Condition

With regard to a low back condition, the Board finds that service connection is warranted.

First, the Veteran has submitted evidence of a current disability.  The Veteran has diagnoses of cervical disc disease and lumbar disc disease.  See August 2013 Medical Correspondence.  Thus, the first element of service connection is met.  See Shedden, supra.  

With regard to an in-service injury, the Veteran contends that his back condition is due to a back injury sustained when he fell off the wing of plane and hit the ground.  The Veteran's DD-214 confirms that he served as an aircraft mechanic during his service.  Additionally, while a review of the Veteran's service treatment records (STRs) reflects that the Veteran's medical records are missing from 1959 to 1962, the Board finds the Veteran's reports of an in-service incident to be credible and the second element of service connection is met.  See id.

With regard to nexus, the Board finds that the probative evidence of record supports a link between the Veteran's current condition and service.

A private physician has provided a favorable nexus opinion.  An August 2013 letter from "Dr. R. W." (initials used to protect privacy) concluded that the Veteran's in-service fall could have resulted in the Veteran's current injuries.

In light of the facts noted above, and lack of a negative nexus opinion, the Board finds that the final element of service connection is met.  Thus, an award of service connection is warranted.  

Bilateral Knee Condition

With regard to a bilateral knee condition, the Board finds that service connection is warranted.

First, the Veteran has submitted evidence of a current disability.  The Veteran underwent right and left knee replacements, and is currently experiencing bilateral knee symptomatology status post knee replacement.  See August 2013 Medical Correspondence; January 2018 Hearing Transcript.  Thus, the first element of service connection is met.  See Shedden, supra.  

With regard to an in-service injury, the Veteran contends that his bilateral knee conditions are due to an injury sustained when he fell off the wing of plane and hit the ground.  Indeed, the Veteran's DD-214 confirms that he served as an aircraft mechanic during his service.  Additionally, while a review of the Veteran's service treatment records (STRs) reflects that the Veteran's medical records are missing from 1959 to 1962, the Board finds the Veteran's reports of an in-service incident to be credible and the second element of service connection is met.  See id.

With regard to nexus, the Board finds that the probative evidence of record supports a link between the Veteran's current condition and service.

A private physician has provided a favorable nexus opinion.  An August 2013 letter from "Dr. R. W." (initials used to protect privacy) concluded that the Veteran's in-service fall could have resulted in the Veteran's current injuries.

In light of the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the final element of service connection is met.  Thus, an award of service connection is warranted.  


ORDER

Entitlement to service connection for a low back condition is granted.

Entitlement to service connection for a left knee condition is granted. 

Entitlement to service connection for a right knee condition is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


